                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS


IN RE YASMIN AND YAZ                     :
(DROSPIRENONE) MARKETING,                : 3:09-md-02100-DRH-CJP
SALES PRACTICES AND                      :
RELEVANT PRODUCTS                        : MDL No. 2100
LIABILITY LITIGATION                     :
                                         : Judge David R. Herndon
________________________________
                              :
VICTORIA ANDERSON,            :
                              :
     Plaintiff,               :
                              : No. 3:10-CV-12145-DRH-PMF
                vs.           :
                              :
BAYER HEALTHCARE              :
PHARMACEUTICALS INC., et al., :
                              :
     Defendants.


                                      FEE ORDER

HERNDON, District Judge:
      This matter was called for a status conference on November 16, 2018 (doc.

30). Plaintiff, who is pro se though an attorney by education and employment, as

well as the counsel who previously represented her, appeared by phone. Defense

counsel appeared in court.

      This case settled prior to a show cause hearing conducted by the

undersigned on June 7, 2018 (doc. 19). At that time, the only remaining issue

was that which concerned attorney fees and liens. The Court issued an order on

July 30, 2018 resolving that dispute (doc. 21). Since that time, no motions have

been filed that suggest that this case is still at issue.

1
      However, there is no agreement among the parties regarding the issues

discussed herein. In light of the Court’s previous Order regarding attorney fees

and expenses, the Court hereby makes findings regarding how the settlement

funds herein are to be allocated. Therefore, the Court ORDERS Lopez McHugh

LLP, the administrator of the Qualified Settlement Fund (“QSF”), which has

possession of said funds by way of deposit in a financial institution as directed, to

distribute the settlement fund in separate checks to the persons to whom those

funds are hereby found to be rightfully entitled to the funds. Consequently, the

funds shall be distributed by check or wire transfer to the individuals or firms

named below in the amounts specified. Said funds shall not include any other

payees as one might observe in the usual case where there is an attorney’s fee and

the associated lien must be honored.          With the Court’s action herein, the

attorneys’ fee liens are found and directed to be satisfied.

      Therefore, the QSF administrator, Lopez McHugh LLP, is directed to

distribute the settlement funds as follows:

      (Total Settlement Fund:                                    $210,000.00)
      Plaintiff Victoria Anderson:                               $111,423.74
      Girard Gibbs/Danko Meredith law firms; fee                 $ 70,580.69
      Girard Gibbs/Danko Meredith law firms; expenses            $ 1,005.83
      Siethel Law Firm LLC, fees:                                $ 2,792.89
      Siethel Law Firm LLC, expenses:                            $ 5,081.92
      Lopez McHugh LLP                                           $ 2,792.89
      Sugarman Law LLC                                           $ 5,585.79
      Rawlings Group (medical lien)                              $ 10,736.25

2
        Each of the law firms above shall, within 48 hours of the receipt of the

funds above, file with the Court and forward to counsel for the defendants a

declaration that they release the liens previously forwarded to defendants on the

basis that the Order of the court has been fulfilled with the receipt of the funds.

        The Clerk is directed to enter a judgment in this case reciting that the

matter has been settled by the parties, each to pay their own expenses of

litigation, and dismissing the case with prejudice.      Thereafter, any party may

pursue any post-judgment remedy they are inclined to pursue. Clerk to close the

file.

        IT IS SO ORDERED.


                                                    Judge Herndon
                                                    2018.11.28
                                                    15:27:22 -06'00'
                                                     United States District Judge




3
